Citation Nr: 1752373	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  10-18 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to increases in the ratings for left knee instability (currently rated 10 percent prior to October 29, 2014, and 20 percent from that date).

5.  Entitlement to increases in the ratings for right knee instability (currently rated 10 percent prior to October 29, 2014, and 20 percent from that date).

6.  Entitlement to increases in the ratings for a left knee disability (currently rated 10 percent prior to October 29, 2014, and 30 percent from that date).

7.  Entitlement to increases in the ratings for a right knee disability (currently rated 10 percent prior to October 29, 2014, and 30 percent from that date).

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1980 to April 1982.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  

A September 2014 Board decision reopened the Veteran's claims of service connection for right and left shoulder disabilities and remanded those matters, and the other identified matters, for additional development.   

Following the last statement of the case (SOC), additional evidence was submitted by the Veteran with a waiver of RO consideration. However, additional evidence was later received pursuant to VA's request to private physicians without a waiver of RO consideration.  To the extent any claim cannot be granted, they arebeing returned to the AOJ for initial consideration in light of the new evidence.

The Board notes that the Veteran also initiated appeals in various other matters, including service connection for major depressive disorder and anxiety, and entitlement to special monthly compensation based on aid and attendance, but did not perfect those appeals following the issuance of an SOC; consequently, they are not before the Board.

The issues of entitlement to higher ratings for a bilateral knee disability, to include separate ratings for instability, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's back disability is shown by competent medical evidence to be causally related to his service-connected bilateral knee disability.

2.  The Veteran's right shoulder disability is shown by competent medical evidence to be causally related to his service-connected bilateral knee disability.

3.  The Veteran's left shoulder disability is shown by competent medical evidence to be causally related to his service-connected bilateral knee disability.


CONCLUSIONS OF LAW

1.  Service connection for a back disability as secondary to the Veteran's service-connected bilateral knee disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016). 

2.  Service connection for a right shoulder disability as secondary to the Veteran's service-connected bilateral knee disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3.  Service connection for a left shoulder disability as secondary to the Veteran's service-connected bilateral knee disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claims.  Inasmuch as this decision grants the benefits sought, there is no reason to belabor the impact of the VCAA since any notice defect or duty to assist omission is harmless.  

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran states that his back and bilateral shoulder disabilities are the result of his service and/or his service-connected bilateral knee disability.

In January 2009 correspondence, a private physical therapist opined that the Veteran's bilateral shoulder and back disabilities are a direct result of his military service; in February 2010, another doctor opined that the "above findings noted...are consistent with the [patient's] health record."

On December 2009 VA back examination, the Veteran reported back pain for the past four years and stated that it was not due to injury or trauma.  The examiner stated that an etiological opinion could not be provided because the Veteran's records were unavailable.

On February 2013 VA shoulder examination, the Veteran stated that his bilateral should pain was from bearing too much weight on his arms.  The examiner opined that there was no relationship between the Veteran's knees and his shoulders.

Pursuant to the Board's September 2014 remand, the RO arranged for VA examinations of the Veteran's back and bilateral shoulders.  On July 2015 VA back disability benefits questionnaire (DBQ), the examiner opined that the Veteran's back disability is less likely due to or caused by service since there was no objective medical evidence of a back condition in the Veteran's service treatment records (STRs) and the first complaint of a back disability was not until 28 years postservice.  He further opined that the Veteran's leg condition does not produce leg length discrepancy or ankylosis: "Without this, the impact on spinal function from the leg conditions either by causation or by permanent cause is not valid."  She concluded that the medical literature does not support causation or aggravation.

On July 2015 VA shoulder DBQ, the examiner opined that the Veteran's bilateral shoulder disability is less likely due to or caused by service since there was no objective medical evidence of a shoulder condition in the Veteran's STRs and the first complaint of a shoulder disability was not until 22 years postservice.  She further opined that there is "[n]o evidence for causation or permanent aggravation present" and that a "nexus has not been established."

Thereafter, the Veteran submitted an August 2016 opinion from a retired VA orthopedic surgeon who performed many knee replacement and spinal surgeries during his career.  The surgeon explained that the history and objective findings show that the Veteran's arthritic shoulder and lumbar spine were not due to a traumatic injury but instead a process "which took a long time step by step."  He noted the Veteran's prior statements that he uses his hands to assist with going up stairs and for a lot of pulling type activities because of pain from his knees; he further noted the Veteran's "longstanding history of altered gait from service-connected knees."  He discredited the December 2009 VA examiner's opinion because he failed to note a "well-documented history of antalgic gait due to service connected knees."  He noted that there are many reasons why the Veteran has advanced degenerative changes in his spine and shoulders, but most of those reasons failed to consider the Veteran's antalgic gait and the fact that the Veteran uses a cane to compensate for bilateral knee pain and instability as factors.  He explained that he treated many patients similarly situated to the Veteran with antalgic gait from knee pain which led to degenerative disc disease and also arthritis of the shoulder from using a cane and leaning on things to take pressure off the knee.  He stated that "[t]his is a predictable pattern and not merely coincidental."  Accordingly, based on his own practice, medical research, and review of the records, he opined it is at least as likely as not that the Veteran's lumbar and shoulder disabilities were both caused and permanently aggravated by his antalgic gait due to his service-connected knee disability.

The Board notes that there is positive and negative evidence with respect to the Veteran's claims of service connection for back and bilateral shoulder disabilities.  However, the Board finds that the April 2016 opinion from the retired VA orthopedic surgeon is the most comprehensive opinion that directly discredits prior opinions and provides a positive opinion with clear and sound rationale following a complete review of the record.  Accordingly, the Board finds that the Veteran's back and bilateral shoulder disabilities are secondary to his service-connected bilateral knee disability and therefore grants service connection for such disabilities.  38 C.F.R. §§ 3.303, 3.310; see also Allen, 237 F.3d at 1381.


ORDER

Service connection for a back disability is granted.

Service connection for a bilateral shoulder disability is granted.


REMAND

Although the Board sincerely regrets the additional delay in deciding this appeal that inevitably will result from this additional remand, it is necessary to ensure there is a complete record upon which to decide the Veteran's remaining claims so he is afforded every possible consideration.

As an initial matter, the Board notes that new records have been associated with the Veteran's claims file following the November 2015 supplemental SOC (SSOC), which includes private treatment records.  This evidence has not been considered by the AOJ in the first instance and the Veteran has not submitted a waiver concerning such evidence.  As such, the Board finds it has no choice but to remand this appeal in order that all relevant evidence associated with claims file without a waiver may be considered by the AOJ in the first instance.


Increased Ratings for Bilateral Knees 

While the remaining issues were before the RO, the U.S. Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

In this case, a review of the claims file reveals that the prior VA knee examinations do not fully comport with the requirements of Correia and therefore may be inadequate.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  Accordingly, a new VA knee examination is necessary.

TDIU

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  In the decision above, the Board has granted service connection for back and bilateral shoulder disabilities, which could impact the decision on TDIU as his combined evaluation for compensation is 20 percent prior to March 11, 2010; 40 percent prior to October 29, 2014; and 80 percent from that date.  As the evidence shows that the Veteran may currently be unable to work due to his service-connected disabilities, the AOJ should address the issue of entitlement to a TDIU in light of this new development in the first instance. 

Additionally, because the issue of entitlement to a higher rating for his bilateral knee disability is being remanded for additional development, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with this claim.  Hence, consideration of whether the Veteran is entitled to TDIU must be deferred pending resolution of the claim being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together accordingly).

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers of evaluations or treatment he received for the remaining disabilities on appeal and to provide authorizations for VA to obtain records of any such private evaluations or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2. The AOJ should specifically obtain for the record the complete clinical records of all VA evaluations and treatment the Veteran has received for the disabilities on appeal (i.e., update to the present all records of VA evaluations and treatment for his bilateral knee disability from all VAMCs).

3. The AOJ should then arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected knee disability.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed.

Range of motion studies should include active AND passive motion and weight-bearing AND non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

The examiner is further instructed to request that the Veteran provide information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares and offer flare opinions based on estimates derived from such information, including the lay statements of the Veteran.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state AND explain why an opinion cannot be provided without resort to speculation, to include whether an opinion is beyond what may reasonably be found (based on the evidence of record and current medical knowledge).

4.  After completion of the foregoing, the AOJ should obtain a VA medical opinion (with examination only if deemed necessary) by a vocational specialist if possible (if not possible, then by an appropriate medical provider). Based on review of the entire record, the opinion provider should offer an opinion regarding the effect the Veteran's service-connected disabilities have on his employability, considering his education and occupational experience, but not the effects of age and any non-service-connected disabilities.  The provider should opine whether the Veteran's service-connected disabilities preclude him from participating in substantially gainful employment consistent with his education and work experience and, if so, when such incapacity began. The provider should identify (provide examples of) the types of employment that would be inconsistent with the service-connected disabilities (in light of the Veteran's education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

5.  Following any additional development deemed necessary, the AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, 

these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


